DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 110A, 202.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 202A, 202B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Publication Number WO 2019/158174 A1 (McColl) in view of US 2012/0132430 A1 (Ebenezer).
As concerns claim 1, McColl discloses a disconnection system configured to initiate an emergency disconnect sequence (EDS), the disconnection system comprising a controller 60 including a processor and a memory operably coupled to the processor, the controller configured to: receive, from a set of motion reference units 70A, 70B operably coupled to a flexible joint 25, position data generated by the set of motion references units and associated with the flexible joint when the flexible joint is operably coupled to and disposed between a drilling riser 10 and a lower marine riser package (LMRP) 12; determine, based on the position data, an angular offset of the flexible joint (see at least 17:24); but lacks to disclose the system configured to send, to a subsea control pod disposed at or adjacent to the LMRP, a trigger signal in response to determining that the angular offset exceeds a predetermined threshold, such that the subsea control pod initiates the EDS. Ebenezer discloses a disconnection system wherein a the system is configured to send, to a subsea control pod 32 disposed at or adjacent to the see at least 0017). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to initiate the EDS with the control pod to obtain the predictable result of performing functions on the BOP and/or the LMRP prior to the disconnection.
As concerns claim 2, McColl discloses the disconnection system of claim 1, wherein the position data includes data corresponding to a measure of one or more of a position, velocity, or acceleration of the flexible joint (17:3+).
	As concerns claim 3, McColl discloses the disconnection system of claim 1, wherein the predetermined threshold includes a critical release angle (8:24+).
	As concerns claim 6, McColl discloses the disconnection system of claim 1, wherein the controller is configured to send the trigger signal automatically without user-intervention (19:5+).
	As concerns claim 7, McColl discloses the disconnection system of claim 1, wherein the predetermined threshold is dynamically defined in real-time during a drilling operation (In as much as the data is monitored in real time, see 19:5+).
	As concerns claim 10, McColl discloses a method, comprising: receiving, at a controller and from a set of motion reference units 70A, 70B, position data associated with a flexible joint 25 that is disposed subsea between a drilling riser 10 and a lower marine riser package (LMRP) 12; determining, at the controller and based on the position data, an angular offset of the flexible joint (21:23+); and31 217543433 vlAttorney Docket No. TOFF-052/01US 331676-2779 sending, from the controller and to a subsea control pod, a trigger signal in response to determining that the angular offset exceeds a predetermined threshold (19:5+) but lacks to disclose sending a trigger signal such that the subsea control pod initiates an emergency disconnect sequence (EDS). Ebenezer discloses a method to initiate an early disconnect sequence (EDS) comprising sending a trigger signal such that the subsea control pod initiates an emergency disconnect sequence (EDS). It 
	As concerns claim 11, McColl discloses the method of claim 10, wherein the position data includes data corresponding to a measure of one or more of a position, velocity, of acceleration of the flexible joint (21:25+).
	As concerns claim 12, McColl discloses the method of claim 10, wherein the predetermined threshold includes a critical release angle (20:19+).
	As concerns claim 13, McColl discloses the non-transitory processor-readable medium storing code representing instructions to be executed by a processor (22:35-23:20), the code comprising code to cause the processor to: receive, from a set of motion reference units 70A, 70B, operably coupled to a flexible joint 25, position data generated by the set of motion references units and associated with the flexible joint when the flexible joint is operably coupled to and disposed between a drilling riser 10 and a lower marine riser package (LMRP) 12; determine, based on the position data, an angular offset of the flexible joint; and send, to a subsea control pod disposed at or adjacent to the LMRP, a trigger signal in response to determining that the angular offset exceeds a predetermined threshold (19:5+), but lacks to disclose sending the signal such that the subsea control pod initiates the EDS. Ebenezer discloses a method to initiate an early disconnect sequence (EDS) comprising sending a trigger signal such that the subsea control pod initiates an emergency disconnect sequence (EDS). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to initiate the EDS with the control pod to obtain the predictable result of performing functions on the BOP and/or the LMRP prior to the disconnection.
21:25+).
	As concerns claim 15, McColl discloses the non-transitory processor-readable medium of claim 13, wherein the predetermined threshold includes a critical release angle (20:19+).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McColl and Ebenezer, and further in view of US 2012/0048566 (Coppedge et al.).
As concerns claim 4, the combination discloses the disconnection system of claim 1, but lacks to explicitly disclose wherein the controller is collocated with a power distribution unit configured to supply power to the set of motion reference units; nevertheless Coppedge et al. discloses a disconnection system having a controller collocated with a power distribution unit configured to supply power to the set of motion reference units (see figure 5, the controller 82 incorporates power distribution for power to the sensors). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the power distribution unit to obtain the predictable result of apportioning power to the components of the system.
As concerns claim 5, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, See also, in re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,954,737 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent, drawn more narrowly, obviously encompass all of the limitations of the pending claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679